In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-15-00031-CR



      CHARLES FRANCIS WILLIAMS, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 354th District Court
                Hunt County, Texas
               Trial Court No. 30,068




      Before Morriss, C.J., Moseley and Burgess, JJ.
       Memorandum Opinion by Justice Moseley
                                   MEMORANDUM OPINION
        Charles Francis Williams was convicted by a jury of the unauthorized use of a vehicle.

Williams pled “true” to three of the State’s enhancement allegations and was sentenced to ten

years’ imprisonment. In his sole point of error on appeal, Williams argues that the evidence is not

legally sufficient to support his conviction.1 Because we find that Williams’ conviction is

supported by legally sufficient evidence, we affirm the trial court’s judgment.

        In evaluating legal sufficiency, we review all the evidence in the light most favorable to

the trial court’s judgment to determine whether any rational jury could have found the essential

elements of the offense beyond a reasonable doubt. Brooks v. State, 323 S.W.3d 893, 912 (Tex.

Crim. App. 2010) (citing Jackson v. Virginia, 443 U.S. 307, 319 (1979)); Hartsfield v. State, 305
S.W.3d 859, 863 (Tex. App.—Texarkana 2010, pet. ref’d). Our rigorous legal sufficiency review

focuses on the quality of the evidence presented. Brooks, 323 S.W.3d at 917–18 (Cochran, J.,

concurring). We examine legal sufficiency under the direction of the Brooks opinion, while giving

deference to the responsibility of the jury “to fairly resolve conflicts in testimony, to weigh the

evidence, and to draw reasonable inferences from basic facts to ultimate facts.” Hooper v. State,

214 S.W.3d 9, 13 (Tex. Crim. App. 2007) (citing Jackson, 443 U.S. at 318–19); Clayton v. State,

235 S.W.3d 772, 778 (Tex. Crim. App. 2007).

        Legal sufficiency of the evidence is measured by the elements of the offense as defined by

a hypothetically correct jury charge. Malik v. State, 953 S.W.2d 234, 240 (Tex. Crim. App. 1997).



1
 In a companion case, our cause number 06-15-00030-CR, Williams appeals his conviction of theft of copper wire
having a value of less than $20,000.00. We decide that appeal today in a separate opinion.

                                                      2
The “hypothetically correct” jury charge is “one that accurately sets out the law, is authorized by

the indictment, does not unnecessarily increase the State’s burden of proof or unnecessarily restrict

the State’s theories of liability, and adequately describes the particular offense for which the

defendant was tried.” Id. at 240. Here, the State alleged and was required to prove that

(1) Williams, individually or acting together with Francis Andrew Stankiewicz, (2) “knowingly

and intentionally” (3) operated a motor vehicle (4) without the effective consent of owner Jerry

Ervin, an employee of Sharyland Utilities. See TEX. PENAL CODE ANN. § 31.07 (West 2011).

       In our opinion in companion cause number 06-15-00030-CR, we set forth the facts

involving a theft at Sharyland, a power company located in Hunt County, Texas. As discussed in

the companion case, the evidence was legally sufficient to establish that Williams and Stankiewicz

were captured on surveillance footage stealing items from Sharyland. Williams fled the scene of

the crime using a vehicle belonging to one of Stankiewicz’s relatives, but Stankiewicz drove away

in one of Sharyland’s meter trucks. Thus, Williams argues that the evidence is legally insufficient

to establish that he operated the motor vehicle.

       However, Williams was charged individually and as a party to the offense. “A person is

criminally responsible as a party to an offense if the offense is committed by his own conduct, by

the conduct of another for which he is criminally responsible, or by both.” TEX. PENAL CODE ANN.

§ 7.01(a) (West 2011). A “person is criminally responsible for an offense committed by the

conduct of another if . . . acting with intent to promote or assist the commission of the offense, he

solicits, encourages, directs, aids, or attempts to aid the other person to commit the offense.” TEX.



                                                   3
PENAL CODE ANN. § 7.02(a)(2) (West 2011). “Each party to an offense may be charged with

commission of the offense.” TEX. PENAL CODE ANN. § 7.01(b) (West 2011).

       The surveillance footage demonstrates that Williams and Stankiewicz worked together

during the theft and that after security alarms prompted them to flee, Williams approached the

meter truck and stood by the driver’s side door as Stankiewicz got into the driver’s seat. Williams

closed the door of the Sharyland truck just before Stankiewicz drove away. Afterwards, Williams

met Stankiewicz at Katie Brown’s home, where the stolen truck was found hidden under a shed

on Brown’s property. Accordingly, we find that the evidence was legally sufficient for a jury to

conclude that Williams encouraged or aided Stankiewicz to commit the unauthorized use of a

vehicle with intent to promote the crime.

       Consequently, we affirm the trial court’s judgment.



                                             Bailey C. Moseley
                                             Justice

Date Submitted:       November 10, 2015
Date Decided:         December 1, 2015

Do Not Publish




                                                4